--------------------------------------------------------------------------------


BROWN SHOE COMPANY, INC.


INCENTIVE AND STOCK COMPENSATION PLAN OF 2002


PERFORMANCE AWARD AGREEMENT




THIS AGREEMENT represents the grant of a Performance Award (the “Award”) by
Brown Shoe Company, Inc., a New York corporation (the “Company”), to the
Participant named below, pursuant to the provisions of the Incentive and Stock
Compensation Plan of 2002 (the “Plan”), as follows:



1.  
Terms of the Award. The terms of the Award are as follows:



Participant: «First_Name» «Middle_Init» «Last_Name»


Initial Award Grant Date: _____, 20__ [**date of board approval]


Target Award: ___ Performance Shares


Form of Award Payment: Shares or equivalent cash value, or a combination of both
Shares and cash, in the Board’s sole discretion (per Section 5 below)


Performance Period:  ________ to __________


Performance Measures: Cumulative earnings per share for ___ fiscal years and
compound annual revenue growth for ___ fiscal years (per Section 2 below), and
with no payment unless cumulative earnings per shares for Fiscal Years 20__,
20__ and 20__ are at least $____


Amount of Award Payment: nothing (zero shares or $0.00) to ___ times the number
of Target Award Performance Shares or equivalent cash value, depending on
whether and the extent to which Performance Measure have been met


2.  Award Payment and Achievement of Performance Measures. The Award Payment
under this Award Agreement depends upon the Company’s achievement of certain
Performance Measures established by the Board. These Performance Measures are
cumulative earnings per share for Fiscal Years 20__, 20__ and 20__ and compound
annual revenue growth for Fiscal Years 20__, 20__ and 20__, as set forth in the
chart below. For purposes of the Performance Measures, “earnings per share”
shall be calculated based on annual net earnings divided by the average annual
number of diluted Shares outstanding; “revenue” shall represent the net sales as
reported, and the “compound annual revenue” growth rate percentage shall be
calculated based on the geometric average growth rate in revenue for Fiscal
Years 20__, 20__ and 20__.
The amount of the Award Payment will be based on a percentage of the Target
Award specified above, ranging from 0% to __%, calculated in accordance with the
following chart:

1

--------------------------------------------------------------------------------

Exhibit 10.5f



AWARD PAYMENT PROFILE - 20__ GRANT




Compound
Annual Sales
Growth Rate % Of Target Award Payable At End Of Performance Period

           
EPS
<$
$
$
$
$

 
Interpolation shall be used to determine the percent of the Target Award Payable
in the event the Company’s EPS measure and revenue growth measure do not fall
directly on one of the ranks listed in the above chart. No award is payable
unless the minimum EPS of $____ is achieved.


3. Termination Provisions. Except as provided below, a Participant shall be
eligible for payment of the Target Award in accordance with Section 2 only if
the Participant’s employment with the Company continues through the end of the
Performance Period. If a Participant retires at normal retirement date or at
early retirement date with the approval of the Board (“Retirement”), or suffers
a permanent Disability, or dies during the Performance Period, the Board, in its
sole discretion, may determine that the Participant shall be eligible for that
proportion of the Award payable under Section 2 for such Performance Period that
his or her number of full months of participation during the Performance Period
bears to the total number of months in the Performance Period. In the event of
the death of the Participant, his or her beneficiary shall be entitled to the
Award to which the Participant otherwise would have been entitled under the same
conditions as would have been applicable to the Participant.


4. No Voting or Dividend Rights. Participant shall have no right to vote or
receive any distributions with respect to the Shares subject to the Award.


5. Form and Timing of Payment of the Award. The Award Payment may be made in
Shares (provided that no fractional shares shall be issued), or in equivalent
cash value, or a combination of both Shares and equivalent cash value.
“Equivalent cash value” shall be the Fair Market Value of the Shares as of the
last day of the Performance Period. The Board shall determine the amount of the
Award Payment in accordance with Section 2, and the Award shall be payable be
made within sixty (60) calendar days following the close of the Performance
Period, or if later, then within 10 business days after the Board has made its
determination regarding the Award Payment amount.


6. Change in Control. Subject to Article 2.7 and Article 13 of the Plan, in the
event of the occurrence of a Change in Control, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchange, the Award shall
automatically vest and all performance measures shall be assumed to have been
met at 100% of the Target Award level as of the effective date of the Change in
Control, and shall be paid out within thirty (30) days following the effective
date of

2

--------------------------------------------------------------------------------

Exhibit 10.5f

the Change in Control, on a pro rata basis depending on the length of time
within the Performance Period which has elapsed prior to the Change of Control.


7. Recapitalization. Subject to Article 4.2 of the Plan, in the event that there
is any change in corporate capitalization, such as a stock split, or a corporate
transaction, such as any merger, consolidation, separation including a spin-off,
or other distribution of stock or property of the Company, any reorganization
(whether or not such reorganization comes within the definition of such term in
Code 368) or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class of Shares which may be delivered under the
Plan, in the number and class of and/or price of shares subject to outstanding
Awards granted under the Plan, and in the Award limits set forth in the Plan, as
may be determined to be appropriate and equitable by the Board, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be a whole number.


8. Tax Withholding. The Board shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, an
amount sufficient to satisfy Federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Award.


9. Share Withholding. With respect to withholding required upon any taxable
event arising as a result of the Award granted hereunder that is in Shares, the
Participant may elect, subject to the approval of the Board, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be withheld on the transaction.
All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Board, in its sole discretion, deems appropriate.



10.  
Nontransferability. This Award Agreement and the Award granted hereunder may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, the
Participant’s rights under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative.



11. Administration and Interpretation. This Award Agreement and the rights of
the Participant hereunder are subject to all terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Board may adopt for administration of the Plan. It is
expressly understood that the Board is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding upon the
Participant. The Board may delegate to the Compensation Committee all
determinations with respect to the Plan and this Award Agreement. All
capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan, unless specifically set forth otherwise herein. If there is
any inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement.




 
3

--------------------------------------------------------------------------------

 
12. Miscellaneous



 
(a)
This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate his or her employment
at any time.

 

 
(b)
The Board may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Award Agreement without the
Participant’s written consent.




 
(c)
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.




(d)  
To the extent not preempted by Federal law, this Award Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply. Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Award Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of date written below.







 
BROWN SHOE COMPANY, INC.
   
By:
     
Date:
               
Participant



 
4

--------------------------------------------------------------------------------

 